DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A (claims 25-47, 49) in the reply filed on 04/12/2021 is acknowledged.
3.	Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e. Species B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
without a metal layer proximate the buildup layer” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what the specific distance between a metal layer and buildup layer that applicants considered as “without a metal layer proximate the buildup layer”
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 49 depends on claim 41.  Claims 41 and 49 are drawn to an apparatus (i.e. “A system for create a cavity in a substrate”).  It is noted that the substrate is not part of the apparatus.  A substrate is a material or article worked upon.  In claim 49, the applicants further recited “wherein the substrate is an organic substrate”.  According to the MPEP 2115, “Material or Article Worked upon does not limit apparatus claim.  Claim analysis is highly fact-"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Thus, claim 49 fails to further limit the apparatus claim because an organic substrate is a material or Article Worked upon by the apparatus and does not limit apparatus claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




9.	Claim(s) 25-27, 29-33, 35-38, 40 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Boyapati et al. (US 2018/0019197 A1).
Regarding to claim 25, Boyapati discloses a microelectronics package comprising:
A core layer (104) (Fig 1, paragraph 0026);
A buildup layer (106 or 202 or 322) adjacent to the core layer (104), the buildup layer including micro vias (110) filled with an electrically conductive material (112) (paragraph 0026, 0040, 0046
Wherein the buildup layer (106) defines a cavity having a plurality of sides, the plurality of sides defined by the buildup layer (106) (Fig 1, Fig 2, paragraph 0026, 004).

Regarding to claim 26, Boyapati discloses wherein the microelectrics package is void of a metal stop layer used to define a depth of the cavity.
	Regarding to claim 27, Boyapati discloses the buildup layer is an organic material (polymer or resin material) reactable with at least one of tetrafluoromethane (paragraph 0054, 0058).
	Regarding to claim 29, Boyapati disclose a routing layer adjacent to the cavity (110) (See Fig 1).
	

	Passing a plasma gas over a first surface of the substrate, the plasma gas including a reactant gas and a carrier gas (paragraph 0051-0058);
	Removing a portion of the substrate by reacting the reactant gas with a constituent of the first surface of the substrate (paragraph 0051-0058, Fig 3C-3F);
Regarding to claim 31, Boyapati discloses removing a product of a reaction between the reactant gas and the substrate from the vicinity of the first surface of the substrate (paragraph 0051-0058, Fig 3C-3F).
Regarding to claim 32, Boyapati discloses the reactant gas comprises at least one tetrafluoromethane (CF4) (paragraph 0058).	Regarding to claim 33, Boyapati discloses wherein reacting the reactant gas with the constituent of the substrate including reacting the reactant gas with the constituent without a metal layer proximate the first surface of the substrate layer  (i.e. plasma etching, See paragraph 0030, 0052, 0054, 0058, 0096; Fig 3C-3D; fig 4).
Regarding to claim 35, Boyapati discloses the substrate is an organic substrate (i.e. polymer materials, paragraph 0030).

	Regarding to claim 36, Boyapati discloses a method of manufacturing a die (paragraph 0024, 0026, 0035), the method comprising:
	building a core layer (104) (paragraph 0026);

	forming a cavity (vias 110 or 204) within the buildup layer by reacting a constituent of a plasma gas with the building layer (i.e. plasma etching, See paragraph 0030, 0052, 0054, 0058, 0096, Fig 1-2, Fig 3A-3c);
	evacuating a product formed by reacting the constituent of the plasma gas with the building up layer (i.e. plasma etching, See paragraph 0030, 0052, 0054, 0058, 0096; Fig 3C-3D; fig 4).
	Regarding to claim 37, Boyapati discloses the constituent of the plasma gas comprises at least one fluorine, tetrafluoromethane (paragraph 0058; 0096; Boyapati’s claim 20).
	Regarding to claim 38, Boyapati discloses wherein reacting the constituent of the plasma gas with the buildup layer includes reacting the constituent of the plasma gas with the buildup layer without a metal layer proximate the buildup layer  (i.e. plasma etching, See paragraph 0030, 0052, 0054, 0058, 0096; Fig 3C-3D; fig 4).

	Regarding to claim 40, Boyapati discloses the buildup layer is an organic buildup layer (paragraph 0030, e.g. polymer).

10.	Claims 30-33, 35 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tabat et al. (US 2015/0270135 A1).
Regarding to claim 30, Tabat discloses a method for creating a cavity (See Fig 2B) in the substrate, the method comprising:

removing a portion of the substrate by reacting the reactant with a constituent of the first surface of the substrate (Fig 2B, paragraph 0046-0110).
Regarding to claim 31, Tabat discloses removing a product of a reaction between the reactant gas and the substrate from the vicinity of the first surface of the substrate (Fig 2B, paragraph 0119).
Regarding to claim 32, Tabat discloses the reactant gas comprises at least one fluorine, tetrafluoromethane (CF4), ammonia (NF3) (paragraph 0046, 0048, 0056).
Regarding to claim 33, Tabat discloses wherein reacting the reactant gas with the constituent of the substrate including reacting the reactant gas with the constituent without a metal layer proximate the first surface of the substrate (paragraph 0027-0030, Table 3-Table 10; Note: there is no metal layer).
Regarding to claim 35, Tabat discloses the substrate is an organic substrate (i.e. photoresist or organic planarization layer (OPL) or organic dielectric layer (ODL) ;Note: photoresist material with is an organic layer; See paragraph 0030-0035, 0041).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 28, 34, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapati (US 2018/0019197 A1) as applied to claims 25-27, 29-32, 35-37 above, and further in view of Ishihara et al. (US 2017/0064835 A1).
Regarding to claim 28, Boyapati fail to disclose a release layer adjacent a first surface of the buildup layer, the first surface opposite a second surface of the buildup layer, the cavity formed at the second surface.  Ishihara teaches a release layer adjacent (40) a first surface of the buildup layer, the first surface opposite a second surface of the buildup layer, the cavity formed at the second surface (See paragraph 0046, Fig 5A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boyapati in view of Ishihara by having a release layer adjacent a first surface of the buildup 
Regarding to claim 34, Boyapati fails to disclose applying a release layer on a second surface of the substrate, the second surface opposite the first surface of the substrate, wherein the release layer is applied via either paste printing or a laminated press process.  Ishihara teaches applying a release layer on a second surface of the substrate, the second surface opposite the first surface of the substrate, wherein the release layer (40) is applied via a laminated press process (See paragraph 0046, Fig 5A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boyapati in view of Ishihara by applying a release layer on a second surface of the substrate, the second surface opposite the first surface of the substrate, wherein the release layer is applied via a laminated press process because it helps to form a printed wire board structure.
Regarding to claim 39, Boyapati fails to disclose applying a release layer on a first surface of the buildup layer, the first surface opposite a second surface of the buildup layer, the reaction between the constituent of the plasma gas and the buildup layer occurring at the second surface.  However, Boyapati clearly teaches the buildup layer have a first surface and a second surface, the first surface opposite a second surface the buildup layer the reaction between the constituent of the plasma gas and the buildup layer.  Ishihara teaches applying a release layer on a first surface of the buildup layer (See paragraph 0046, Fig 5A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boyapati in view of Ishihara by applying a release layer on the first surface of the buildup layer because it helps to form a printed wire board structure.

13.	Claims 41-46, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al (US 2004/0142571 A1) in view of Matsuuchi et al. (US 2009/0200910 A1).
Regarding to claim 41, Yanagisawa discloses a system for creating a cavity in a substrate (See Fig 3), the system comprising:
A platform configured to hold a substrate (W) (Fig 4, paragraph 0035, 0041-0042);
A plasma jet located proximate to the platform and movable about the platform, the plasma jet including a nozzle (20) arranged to direct a plasma at the substrate (W) (See Fig 4, paragraph 0021, 0031, 0049-0053);
A processor (i.e. computer 49) and 
A memory (i.e. including in the computer 49) that stores instructions, when executed by the processor, caused the processor to:
Transmit a first signal to the platform or the plasma jet, the first signal configured to cause the platform and the nozzle to translate relative to another (Fig 4-Fig 5, paragraph  0021, 001, 0041-0044; 0049-0053);
Regarding to claim 41, Yanagisawa fails to disclose sending a second signal to plasma jet to regulate a flow rate of the plasma gas, wherein the signal was caused by the processor.  However, Yanagisawa clearly teaches to control the flow rate by using controller (33) (Fig 4, paragraph 0039).  Matsuuchi teaches sending a second signal to plasma jet to regulate a flow rate of the plasma gas (via gas flow rate control portion 92), wherein the signal was caused by the processor (CPU 901) having a memory that stores instruction (control program 92, See Fig 9, 0056, 0058-0065).  It would have been obvious to one of ordinary skill in the art, before the 
Regarding to claim 42, Yanagisawa discloses the plasma is a binary mixture (paragraph 0039).
Regarding to claim 43, Yanagisawa fails to disclose the plasma includes a carrier gas selected from the group consisting of helium, neon, argon, krypton, xenon, and nitrogen.  However, Yanagisawa clearly teaches to use a gas mixture (paragraph 0039).  Matsuuchi teaches to use inert gas such as argon or nitrogen gas to enhance clean the wafer surface (paragraph 0047).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagisawa in view of Matsuuchi by using carrier gas selected from the group consisting of nitrogen and argon because it will enhance the cleaning process.
Regarding to claim 44, Yanagisawa teaches the plasma gas includes a reactant gas (SF6) and a carrier gas (i.e. another gas) (See paragraph 0039).
Regarding to claim 45, Yanagisawa teaches to use fluorine as a reactive species (See paragraph 0044).  Matsuuchi also teaches to use fluorine as a reactive gas (paragraph 0047).
Regarding to claim 46, Yanagisawa fails to a plurality of sensors wherein the operation further cause the processor to:  receive a third signal from the plurality of sensors and transmitting a fourth signal to the plasma to regulate the flow rate of the plasma gas.  Matsuuchi teaches a plurality of sensors wherein the operation further cause the processor to:  
Regarding to claim 49, Yanagisawa fails to disclose the substrate is an organic substrate.  However, Yanagisawa clearly teaches to use semiconductor substrate.  Matsuuchi discloses a semiconductor substrate comprises organic material (paragraph 0046, 0055, 0103).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagisawa by using a substrate comprises organic material because equivalent and substitution of one for the other would produce an expected result.
14.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (US 2004/0142571 A1) and Matsuuchi et al (US 2009/0200910 A1) as applied to claims 41-46, 49  above, and further in view of Desilets et al. (US 4,362,596).
Regarding to claim 47, Yanagisawa and Matsuuchi fail to disclose the third signal indicates a pressure proximate to the nozzle of the platform and the fourth signal increase or decrease. Desilets teaches the third signal indicates a pressure proximate to the nozzle of the platform and the fourth signal increase or decrease (See, Fig 1-2, col. 3-5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagisawa and Matsuuchi in view of Desilets by having the third signal 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713